Title: Thomas Jefferson to Mayer & Brantz, 11 March 1809
From: Jefferson, Thomas
To: Mayer & Brantz


           Washington Mar. 11. 09
           The non-intercourse law prohibiting the importation of any thing from France directly, I must still rely on the indirect importation from Amsterdam. making no use therefore of the letter to mr Backer which you were so kind as to send me, I now return it with a renewal of my request that you will suffer your former orders for the books to go into execution, and the tender of assurances of my great esteem & respect 
          
            Th:
            Jefferson
        